On March 31, 1988, the Defendant was sentenced to one hundred 5(100) years for Deliberate Homicide plus ten (10) years for the use of a weapon; the sentences shall be served consecutively; and he must complete restitution for Court Appointed Counsel; restitution for expenses of the victim’s funeral in the amount of $5,185; plus receive credit for 211 days credit for time served; dangerous designation.
On March 8,1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Roger Carey, of the Montana Defender Project. The state was represented by Marvin Quinlan, Deputy County Attorney from Rosebud County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase itifsuchis possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall be remanded back to the Sixteenth Judicial District for findings as to the reasons for designating the defendant as a dangerous offender for parole purposes as required by MCA, Sec. 46-18-404(3).
The sentence is further remanded to the District Court to either suspend the restitution ordered for the cost of court appointed counsel and for expenses of the victim’s funeral or to suspend a portion of the sentence imposed to allow defendant time within which to pay such restitution; restitution may only be ordered as a reasonable condition during the period of a suspended or deferred sentence, pursuant to MCA, Sec. 46-18-201.
The sentence shall then be returned to the Sentence Review Division for its final decision.